Citation Nr: 0801650	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a diagnosed 
gastrointestinal disorder, to include a duodenal ulcer.  

2.  Entitlement to service connection for a diagnosed right 
knee disorder.  

3.  Entitlement to service connection for gastrointestinal 
and right knee disorders due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1985 and from December 1985 to May 1995.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2006, at which time two of the 
issues identified on the title page of this document were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purposes of 
such remand were to afford the veteran additional VA medical 
examinations and to permit the AMC to readjudicate the issues 
remaining on appeal.  Due to the veteran's failure to appear 
for the requested examinations, no evidence other than that 
previously considered by the RO was received, and following 
the AMC's issuance of a supplemental statement of the case in 
August 2007, the case has since been returned to the Board 
for further review.  

Notice is taken that the RO in October 2007 forwarded to the 
Board mail that it had received for attachment to the 
veteran's claims folder.  Such mail encompassed materials 
previously considered by the RO in its prior processing of 
the issues on appeal and, as such, no further action is 
deemed necessary to permit the RO or AMC to consider such 
evidence prior to the Board's review of the merits of the 
claims presented.  

The issues of the veteran's entitlement to service connection 
for gastrointestinal and right knee disorders as due to 
undiagnosed illness are addressed in the REMAND portion of 
this document that follows.  Such REMAND is to the RO via the 
AMC.  


FINDINGS OF FACT

1.  Medical assistance was received in service for isolated, 
episodes of gastroenteritis, gastritis, and epigastric pain; 
medical evidence developed post-service identifies only a 
small duodenal ulcer many years after service; competent 
evidence linking an diagnosed gastrointestinal disease, to 
include a duodenal ulcer to his period of service or any 
event thereof is lacking.  

2.  In-service treatment was received on a single occasion 
for a ligament strain of the right knee in early 1992; after 
service, medical assistance was received for complaints of 
right knee pain, but without a showing of current disability 
or competent evidence of a nexus between any claimed current 
diagnosis of a right knee disability and the veteran's period 
of service or any event thereof.  


CONCLUSIONS OF LAW

1.  A diagnosed gastrointestinal disorder was not incurred in 
or aggravated by service, nor may a duodenal ulcer be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2007).  

2.  A claimed diagnosed right knee disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was previously remanded by the 
Board in September 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed in full to 
the extent possible, and it is of note that neither the 
veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Notice is 
taken that on remand that the veteran was scheduled to 
undergo VA medical examinations in October 2006, as requested 
by the Board in its September 2006 remand, to which he failed 
to report.  The Compensation and Pension Exam Inquiry 
prepared by the AMC, as well as the correspondence sent by 
the VA Medical Center in San Francisco, California, to the 
veteran, reflect the use of the veteran's current address of 
record.  Given the foregoing and inasmuch as there is 
otherwise no showing that the VA failed in its attempts to 
advise the veteran of the need to appear at the appointed 
time and place for the VA examinations in question, the Board 
must proceed to adjudicate the issues on appeal based on the 
evidence on file.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of January 2002, July 2003, 
October 2004, as well as March and July 2006, and the AMC's 
correspondence of September 2006.  The appellant was thereby 
notified that he should submit all pertinent evidence in his 
possession and, in addition, was afforded the notice required 
under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant prior to entry the RO 
decision in July 2002, in which the claims in question were 
readjudicated under the provisions of the VCAA which 
eliminated the concept of well groundedness.  Such claims had 
been denied by action of the Manila RO in October 1999 as not 
well grounded.  Complete VCAA notice, including that relating 
to Dingess/Hartman, was provided to the veteran at a point in 
time much subsequent thereto.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in August 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
VCAA notice would not have operated to alter the outcome of 
the issues on appeal, in view of the fact that the record 
does not demonstrate a factual predicate for entitlement to 
service connection for either a gastrointestinal or a right 
knee disability.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains the veteran's service medical and personnel records, 
as well as many medical examination and treatment records 
compiled by VA.  The veteran has been afforded one or more VA 
medical examinations since his discharge from service in 
1995.  The veteran's separation from service examination was 
negative for any findings relating to a right knee disability 
or gastrointestinal disease.  There is no post-service 
diagnosis of a right knee disability.  A gastrointestinal 
disease is not apparent until many years post-service.  There 
is no competent evidence of a nexus between a current 
diagnosis of a right knee disability or a gastrointestinal 
disease and any incident of or finding recorded during 
service.  Under these circumstances, there is no duty to 
obtain in this instance any further VA medical examination or 
to solicit an additional medical opinion, particularly in 
light of the Board's attempt in September 2006 to facilitate 
the conduct of VA medical examinations and the veteran's 
unwillingness to report for same.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, it is found VA has 
satisfied its duties under the VCAA.  

Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as a duodenal ulcer, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown.  As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

It is the veteran's primary contention that he developed 
gastrointestinal and right knee disorders in service, from 
which he continues to suffer.  

Service medical records show that the veteran sought and 
received medical assistance in March 1980 for complaints of 
stomach cramps of three days' duration.  The assessment was 
gastroenteritis.  He was again seen in August 1983 for 
complaints of stomach cramps, nausea, and diarrhea that had 
lasted four days and then stopped.  The assessment was 
gastritis.  In December 1986, he complained of a one-day 
history of pain in the right upper quadrant of his abdomen; 
the assessment was epigastric reflux.  Outpatient treatment 
was received in January 1992 for a complaint of right knee 
pain lasting two days, without any reported preceding injury 
or strain.  On objective examination, there was no crepitus, 
positive drawer sign, instability of the lateral and 
collateral ligaments, or bulge of thrombotic thrombocytopenic 
purpura.  No erythema or increase in temperature was in 
evidence.  The assessments were of a right knee ligament 
strain and rule out a Baker's cyst.  

A separation medical examination conducted in August 1985 and 
an enlistment medical evaluation in November 1985 were 
negative for pertinent complaints, findings, or diagnoses.  
The same is true with respect to medical examinations 
undertaken by the service department in June and September 
1991.  Moreover, no complaints involving the right knee or 
gastrointestinal system were noted on a medical examination 
by the service department in October 1992.  On a separation 
medical evaluation in April 1995, there was no showing of 
complaints or findings referable to a right knee or 
gastrointestinal disorder.  

Following the veteran's discharge from service, he was 
afforded initial VA medical examinations in November 1998, 
findings from which yielded diagnoses of a history of knee 
strain, with normal X-ray; small duodenal ulcer; and no 
evidence of epigastric reflux on X-ray.  Regarding the 
gastrointestinal system, it was noted that plain films of the 
abdomen showed normal soft tissue outlines, while barium and 
air contrast views revealed no gastroesophageal reflux or 
enlarged gastric rugae.  A possible small conical niche in 
the posteroinferior wall of the duodenal cap was seen, but 
only in the anterior oblique position; the radiological 
impression was of a possible small duodenal ulcer.  As for 
the right knee, X-rays were interpreted by a radiologist to 
be normal and there was no clinical abnormality of the right 
knee other than a showing of right knee pain and a reduction 
in flexion to 110 degrees.  

Outpatient medical treatment was received by the veteran in 
October 2003 and May 2004 for complaints of right knee pain.  
On objective examination on each occasion, range of motion of 
the right knee was normal and there was no gross abnormality, 
inclusive of tenderness, in evidence.  The assessment in each 
instance was of right knee pain.  

VA medical examinations performed in July 2003 and November 
2004 with respect to unrelated disabilities were negative for 
any findings indicative of a right knee or gastrointestinal 
disorder.  

Notwithstanding in-service evidence of gastrointestinal 
dysfunction, the veteran's episodes of gastroenteritis, 
gastritis, and epigastric pain while on active duty are shown 
to have been isolated and episodic.  No evidence is presented 
to indicate that such episodes were related or otherwise 
reflective of chronic disablement during the period the 
veteran remained on active duty.  It is pertinent to note in 
this regard that the veteran's separation from service 
examination was negative for any findings relating to a right 
knee disability or gastrointestinal disease.  In fact, there 
is no post-service medical or X-ray evidence of a 
gastrointestinal disease until many years post-service and 
the record is devoid of a competent opinion linking such to 
service.  The gap of time of between in-service 
gastrointestinal symptoms and the first post-service medical 
evidence of a diagnosis of a gastrointestinal disease 
(duodenal ulcer) is, in itself, significant and it weighs 
against the appellant's claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).  There is no medical or X-ray evidence of 
a current diagnosis of a right knee disability and, as noted 
above, the veteran refused to comply with a current 
examination to determine if he has a current diagnosis of 
either claimed disability and, if so, whether such is linked 
to service.  

A duodenal ulcer is not demonstrated within the one-year 
period following each discharge from service and, when it was 
eventually diagnosed in November 1998, laboratory testing at 
that time in actuality only disclosed the possibility of a 
small duodenal niche and subsequent treatment records are 
essentially negative for findings confirming the presence of 
a duodenal ulcer.  The veteran fails to produce competent 
evidence of a nexus between any existing duodenal ulcer and 
his periods of active duty or any event thereof, such as the 
in-service episodes of gastroenteritis, gastritis, and 
epigastric pain.  And again, it must be pointed out those 
efforts by the Board to obtain clarification of the 
gastrointestinal diagnosis and its linkage, if any, to 
service have been thwarted in this instance by the veteran's 
failure to appear for a VA medical examination in October 
2006.  

Regarding the veteran's claim for a right knee disorder, it 
is noted that there is but a single, in-service episode of 
right knee pain, for which diagnoses of right knee strain and 
rule out a Baker's cyst were offered in January 1992, and no 
showing of any continuing right knee problem subsequent 
thereto.  See Maxon, supra.  Moreover, there is no showing of 
a diagnosis of a right knee disability subsequent to the 
veteran's discharge from service; rather, only clinical 
assessments of right knee pain or a history of right knee 
strain were recorded post-service.  Symptoms, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
(The question of whether the veteran has a right knee 
disorder or a gastrointestinal disorder due to an undiagnosed 
illness is addressed in the remand below.)  While some 
reduction in range of motion was indicated on the VA medical 
examination in November 1998, no limitation of motion was 
thereafter demonstrated and when the veteran's right knee was 
evaluated by VA on an outpatient basis in 2003 and 2004, no 
range of motion loss or other identifiable abnormality was 
shown to accompany his complaints of right knee pain.  It 
must also be remembered that the veteran failed to report for 
a VA medical examination involving his right knee in October 
2006, when the nature of any right knee impairment and its 
relationship to service would have been addressed by a 
medical professional.  At this juncture, evidence denoting 
the existence of a right knee disability is lacking and there 
is no competent evidence that any existing right knee 
disablement is the result of his military service, inclusive 
of any event occurring on active duty.  

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claims 
for service connection for diagnosed gastrointestinal and 
right knee disorders and, as such, each claim must fail.  See 
Boyer, Mercado-Martinez, Voerth, supra.  As a preponderance 
of the evidence is against the veteran's claims, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  

While the undersigned has fully considered the veteran's 
contentions, including those set forth in those written 
documents he has submitted to VA for review, the record as a 
whole is not supportive of his entitlement to service 
connection for either of the claimed disorders.  To the 
extent that the veteran offers opinions as to medical 
diagnosis or etiology, including the relationship of a 
claimed disorder to military service, he is not shown to be 
competent to advance such opinions.  Espiritu, supra.  



ORDER

Service connection for a diagnosed gastrointestinal disease 
is denied.  

Service connection for a diagnosed right knee disability is 
denied.  


REMAND

The veteran has specifically set forth that one or more of 
his claimed disorders came into existence only after his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and yet, at the most, only very limited 
consideration of the veteran's entitlement to service 
connection for gastrointestinal and right knee complaints as 
due to undiagnosed illness has been afforded by VA to date.  
VCAA notice relating thereto is lacking, and while it is 
noted that the regulation governing claims for service 
connection on the basis of undiagnosed illness, 38 C.F.R. 
§ 3.317, was cited in the RO's statement of the case of 
November 2003, no discussion of that provision or the 
statutory authority, 38 U.S.C.A. § 1117, was undertaken in 
that document or any subsequent decisional document prepared 
by VA.  The facts and circumstances of this case, which call 
into question whether any known clinical diagnosis for either 
the gastrointestinal body system or the veteran's right knee 
is present, are such that remand is necessary for the AMC's 
full development of the veteran's claim for gastrointestinal 
and right knee complaints as due to undiagnosed illness.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran should 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for 
gastrointestinal and right knee 
complaints as due to undiagnosed illness.  
The veteran should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The RO/AMC must attempt to obtain any 
and all pertinent records of VA medical 
treatment, not already of record, which 
were compiled since September 2004 at VA 
facilities.  Once obtained, such records 
must be made a part of the veteran's 
claims folder

3.  Thereafter, the AMC should arrange 
for the veteran to undergo a VA Gulf 
Registry examination in connection with 
his claims for service connection for 
gastrointestinal and right knee disorders 
due to undiagnosed illness.  The examiner 
is requested to provide an opinion as to 
whether the veteran exhibits objective 
indications of chronic disability of the 
right knee resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms, such as 
right knee muscle or joint pain; and/or 
objective indications of a 
gastrointestinal illness by history, 
physical examination, and laboratory 
tests, which cannot be attributed to any 
known clinical diagnosis.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The examiner is advised that objective 
indications of chronic disability include 
both "signs" in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification.  Disabilities 
that have existed for at least 6 months 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 
3.317(a)(2), (3).  

The claims folder should be furnished to 
the VA examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  

4.  Lastly, the AMC/RO must, following 
its completion of any further development 
it deems necessary, adjudicate the 
veteran's claims for entitlement to 
service connection for gastrointestinal 
and right knee disorders as due to 
undiagnosed illness, on the basis of all 
the evidence on file and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


